921 A.2d 810 (2007)
398 Md. 629
Richard GREAVES, et al.
v.
Fay E. MATHIS, et al.
No. 113 Sept. Term, 2006.
Court of Appeals of Maryland.
May 3, 2007.
Royal G. Shannonhouse, Baltimore, MD, for Petitioners.
Thomas C. Valkenet (Young & Valkenet, on brief), Baltimore, MD, for Respondents.
ARGUED BEFORE BELL, C.J., RAKER, CATHELL, HARRELL, BATTAGLIA, GREENE and ALAN M. WILNER (Retired, Specially Assigned), JJ.
Prior report: 396 Md. 11, 912 A.2d 648.

PER CURIAM ORDER
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 3rd day of May, 2007,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.